Citation Nr: 1315023	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  07-12 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a right knee disability.

2.  Entitlement to service connection for a residuals of a burn to the right forearm, claimed as a right hand burn.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1956 to December 1957, October 1961 to October 1962, and May 1963 to May 1972, with service in the National Guard/Reserve, to include from July 1973 to June 1979 and from April 1997 to December 1998.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of November 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The case has since been transferred to the jurisdiction of the Houston, Texas RO.  The Veteran and his wife testified at a Board hearing at the RO in Houston, Texas in February 2010.  This transcript has been associated with the file.

This case was previously brought before the Board in March 2011 at which time the claims were remanded to the Agency of Original Jurisdiction (AOJ) to further assist the Veteran with the development of his appeal.  The case is once again before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for residuals of a right knee disability and a psychiatric condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The competent evidence of record does not indicate the Veteran has been diagnosed with residuals of a right arm burn.


CONCLUSION OF LAW

The criteria to establish service connection for residuals of a right arm burn have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in January 2004 and August 2008.  The January 2004 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The August 2008 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the November 2004 rating decision, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board notes that some of the Veteran's service treatment records have not been obtained and the Board is requesting additional development to obtain them in the remand portion of this decision.  The Board does have service treatment records from the time period when the Veteran burned his arm in May 1957, and records subsequent to this time period, and can use these to evaluate what residuals existed during service.

When service treatment records are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  Cromer, id.  (Court declined to apply 'adverse presumption' against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

Although additional service treatment records are being requested in the remand portion below, there is no evidence that obtaining these records would change the outcome of the Veteran's claim of service connection for residuals of a right arm burn.  The competent evidence does not indicate the Veteran has current residuals from a right arm burn in service and the Veteran has provided no statements, medical records, or testimony as to what residuals the right arm burn caused.  As discussed below, without evidence of a disability on or after the date of application for that disability, service connection cannot be granted.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided in conjunction with the Veteran's claim for residuals of a right arm burn, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is no competent evidence of record to support a finding that the Veteran has residuals of a right arm burn.  The Veteran himself has provided statements that he has residuals of a right arm burn that are related to service, and although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), there is no evidence of residuals of a right arm burn.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Analysis

The Veteran contends that he has residuals of a right arm burn from service which warrants service connection.  For the reasons that follow, the Board finds service connection is not warranted.

A service treatment record from May 1957 notes that the Veteran suffered a second degree burn to his right forearm.  He was treated with Vaseline and a gauze dressing and given light duty.  Although the Veteran was treated on multiple occasions following this incident, there is no further reference to the right forearm burn.  See e.g., July 8, 1957 record for complaint of sore ribs, July 11, 1957 record showing a temperature of 103 degrees, and an October 1957 record for a laceration of the left wrist.  On his separation examination in December 1957 the examiner noted a scar on the Veteran's right forearm with no further discussion.

On the Veteran's entrance examination in May 1960 the only identifying body marks found were tattoos.  There was no reference to a scar of the right forearm.  The Veteran also had a medical examination in June 1973 where the examiner did not identify a scar of the right arm, only tattoos on the left shoulder and right forearm.  In the Veteran's August 1977 medical examination the only identifying body marks were tattoos of both arms.  See also January 1997 Report of Medical Examination.

The Veteran has not provided any statements or evidence indicating what the current residuals are from his right arm burn.  The VA and private treatment records also do not show the Veteran complained of residuals from a right arm burn or that he was diagnosed with any residuals.

Also at his February 2010 Board hearing the Veteran and his wife did not offer testimony to indicate what his current residuals were, or to indicate whether he had been diagnosed with any residuals from the in-service right arm burn.

Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich, supra; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).  

While the Board appreciates the Veteran's service, there is no competent evidence of a current diagnosis of any residuals of a right arm burn, nor any disability that could be related to such injury.  The Veteran has produced no competent evidence or medical opinion in support of his claim that he suffers from such a disability, and the great weight of the evidence included in the record weighs against granting the Veteran's claim.  Accordingly, the claim for service connection must be denied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for residuals of a burn to the right forearm is denied.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Board observes that the AOJ has not substantially complied with the March 2011 remand instructions.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  

The Veteran contends that he has residuals of a right knee injury which occurred in service.  In a January 1997 Medical Prescreening Form service treatment record the examiner noted the Veteran underwent surgery for his right knee at the Houston VA Medical Center (VAMC) in 1980.  In the previous remand the Board instructed the AOJ to obtain VA treatment records pertaining to the Veteran's 1980 knee surgery.  There is no evidence the AOJ attempted to locate these records.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the Board has identified possible outstanding VA records pertinent to the Veteran's current claim on appeal, VA must undertake efforts to acquire such documents; a reasonable effort should be made to obtain such records.  See 38 U.S.C.A. § 5103A(b).  

The Veteran contends that he has a psychiatric disorder, to include PTSD, as a result of his in service experiences, to include time spent in combat in Vietnam.  In January 2012 the Veteran's stressors were verified supporting his contention that he was present in Vietnam during a period where four of his unit members were killed in action.

At his February 2012 VA examination the examiner did not diagnose the Veteran with a psychiatric condition because the Veteran did not cooperate during the examination.  However, the Veteran has been diagnosed with psychiatric conditions on other occasions, to include major depressive disorder and PTSD.  See e.g., July 2005 and October 2010 VA treatment records.

The Court has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

The February 2012 VA examiner did not discuss the Veteran's previous diagnoses of major depressive disorder and PTSD and opine whether it was at least as likely as not that these conditions were related to service.  The Board is aware that the Veteran did not meet the criteria for a psychiatric diagnosis at the February 2012 VA examination, however as the examiner did not discuss the previous diagnoses, the Board will afford the Veteran another VA examination to determine the etiology of any psychiatric disorder that has been diagnosed during the appeal period.  The Veteran should be reminded that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case.

Following the March 2011 remand the AOJ requested service records from the Department of the Army in September and December 2011.  There is no response to these requests.  The VA has not obtained all of the Veteran's service treatment records for his various periods of service.  There are records from the January 1956 to December 1957 period, but no records from October 1961 to October 1962, May 1963 to May 1972, and limited records from July 1973 to June 1979.  It appears all records from April 1997 to December 1998 have been associated with the file.  On remand, the AOJ should attempt to locate all outstanding service treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Ask the Veteran to identify all records of VA and non-VA health care providers who provided treatment for his right knee disability and psychiatric condition.  
a) After obtaining any appropriate authorizations for release of medical information, the AOJ must seek to obtain any potentially relevant records that have not been previously received from each health care provider the Veteran identifies.

b) The AOJ must associate with the claims file all outstanding medical treatment records from any VA treatment facility, TO SPECIFICALLY INCLUDE TREATMENT RECORDS FROM THE HOUSTON VAMC RELATED TO THE VETERAN'S 1980 RIGHT KNEE SURGERY.  

If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran and his representative that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2).

c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the AOJ.

2.  Attempt to obtain any outstanding service treatment records by contacting the Department of the Army, National Personnel Records Center, or other appropriate source.  

The Veteran's records from January 1956 to December 1957 and April 1997 to December 1998 appear to be in the claims file.  There are not complete records for the periods of service from October 1961 to October 1962, May 1963 to May 1972, and July 1973 to June 1979.  

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

3.  After the AOJ obtains outstanding service treatment records and VAMC treatment records relevant to the Veteran's 1980 right knee surgery, the AOJ should request that the February 2012 VA examiner review the claims file and offer an addendum opinion regarding the Veteran's right knee disability.  Taking all the evidence into account, the examiner should offer an opinion as to whether it is at least as likely as not that any current right knee disability is related to service.  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  If the examiner is unable to render an opinion without resorting to speculation, he or she must explain why and so state.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.

If the February 2012 VA examiner is not available to provide an additional report, make arrangements for the file to be reviewed by another examiner who should be requested to supply the requested addendum opinion.  If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination.

4.  Schedule the Veteran for a VA examination to determine the etiology of his psychiatric condition.  The following considerations will govern the examination:

a) The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE), to include this REMAND, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

b) The examination report must reflect review of pertinent material in the claims folder.  After reviewing the claims file and interviewing the Veteran, the examiner must state whether the Veteran's previous or current psychiatric disorder, to include major depressive disorder and PTSD, is at least as likely as not related to service.  

c) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.

5.  After the above has been completed, the AOJ must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


